-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 19, 21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear where applicant has support for the new limitations added to claim 18.  Correction or showing where specific support is found for these limitations is required.
Claim 18 has been amended in section cii to require “greater than or equal to 0.75…”  The support for this is said to be found in an article that was incorporated by reference into the 61/867788 priority document.  The examiner was not able to find this particular recitation in the article.  Correction/clarification of where support is found is required.

Claims 19, 21, and 23 are rejected for depending upon claim 18, which includes new matter, thus incorporating it.  Correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 in cii has been amended to recite the limitation “greater than or equal to 0.75 of group “j” neighbors, where the neighbors included in the average are only those that are arranged, together with the group “j” particle and a group “I” (smaller) particle, such that the smaller particle is in contact with both larger particles with the centers of mass of all three roughly linearly aligned (meaning explicitly that the larger particles are not in contact), and where all three particles contribute to the mechanical stability of the structure”
There are a few things that are unclear about these limitations.  First, are the “neighbors” in section cii the “nearest neighbors” recited in section ci or are these different neighbors?  
Claims 19, 21, 23, and 26are rejected for depending upon claim 18, which includes indefinite matter, thus incorporating it.  Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 19, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (International Journal of Mechanical Sciences 46 (2004) 907-927) in view of Davies (US 20090307987).
Claim 18: 
Martin is directed towards powder mixtures used to improve the packing factor of compacts made from those powders (abstract).  It teaches that it is common practice to mix powders of different sized particles togetherand into “random close pack density configuration” (it is readily apparent that the mixtures are flowable granular composites and their randomness means they are disordered) which can be subsequently compacted sintered to further increase their density (introduction section).  Martin teaches granular composites that have bimodal size distributions (there are two sizes of particle in the composition) are commonly known and produced to produce the desirable effect of increasing the packing density of the composition compared to having a single particle size.  It teaches that the packing density is a function of both the size ratio of the two different particle sizes and the volume fraction of the larger particles (abstract).  

	As shown in figure 1 and described on page 910, as an example of a good granular composite composition, Martin specifically teaches using a composition with more than 100 particles 
that has two discrete sized populations of particles having different sizes.  Thus there are two local maxima for particle volume (the volumes of the two different particle sizes, Vi being the smaller particle and Vj being the larger one, so Vi<Vj) and there is a minimum value (Vi-j) between those two particle volumes where there are no particles of that size, so it is less than 75% of the height of the passing curve of either the two local maxima, being 0% of the heights.
Martin’s p value is 8 (ratio of the average radii of the particles), so the ratio of the average volumes is 512 (between 25 and 2000), which is less than 10000.  The smallest size of particles in the smaller particle size range can be considered a particle size Vh-i (which is necessarily less than Vi), and there is a largest particle size of the larger particles that can be considered a particle size Vj-k (which is necessarily more than Vj).  Vh and Vk are optional.  The integral between Vh-i and Vi-j is the total volume of the smaller particles in the composition, which would be a group “i”.  Similarly the integral between Vi-j and Vj-k is the total volume of the larger particles in the composition, which would be a group “j”.  
Points Vl and Vr can be defines to have the required ratio of 10,000 by placing Vl at some volume less than Vh-I and Vr at a point 10000 higher, which is greater than Vi-k.  Applicant’s required integrals are describing the total volume of the smaller particle population (Vh-i to Vi-j) and the total (claim 21), which is greater than 2% of the total volume of particles.  
Martin teaches that the composition can be models as if the large particles are filled into the matrix first before the small particles added to the spaces between them, so it is obvious for each large particle on average to contact at least one other large particle in the granular composite, since they are modeled as initially filling the matrix in the model and so are nearest to at least one larger particle.  Additionally, since the particles are present in a mixture, and not isolated individually, each particle must be near at least one other particle, otherwise it is in isolation and not a mixture.
as discussed above in the 112 2nd rejection above, all particles provide some potential strength to the composite.  The structure that by Martin would have a large number of three particle arrangements where a particle from group “I” separates two particles from group “j” (the “J’ particles could still touch, they would just also have the small particle placed between them, which is how the small particles would fill the matrix), since the particles from group “I” fill the voids between those particles.  
Martin teaches that the composition can be modeled as if the large particles are filled into the matrix first before the small particles added to the spaces between them, so it is obvious for there not to be a void present in the matrix that is 3-6 times the diameter of those large particles 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make a granular composite of mixed flowable powders, which can be subsequently compacted and sintered as described by Martin, since it was taught to be a useful composite to produce a desirable high packing factor products.
While Martin teaches it is model the large particles are initially touching each other, it does not further teach if the smaller particles only exist in the voids between the large particles or if they are placed between the large particles (large-small-large particle arrangements) to contribute to the mechanical stability of the composite.
However, as shown in figure 1, Davies is also directed towards bimodal composites, and it teaches that by enhancing the large-small-large particle arrangements (largely isolating large particles from each other, so the large particles are not touching a majority of their neighbor large particles) the composition had improved wear and impact performance over other configurations (abstract).  It further discusses how much contact the large particles should have with each other in the composite in this largely isolated structure and teaches doing so such that the arrangements are “non-percolative”, so that the large particles do not form uninterrupted chains through the composite, but they instead form short chains where the large particles touch each other, but which do not reach through the entire composite [0042-0045].  It further teaches that if the large particles are entirely isolated from each other is not desirable either because they will not possess structural advantages over the finer-grained structure [0046]. 
Thus, the average number of large particles adjacent to the large particles is a measure of the percolative nature of the composite and is a result effective variable that should be optimized to produce structural advantages of having some large particles in contact with each other over purely using smaller particles while avoiding complete percolation through the composite (which would be at least 2 contacts for each particle).

Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to position the particles such that the smaller particles are not just in the voids between the large particles, but contributing to their mechanical stability throughout the composite, so it would be undesirable to have regions without them acting that way because Davies teaches doing so with the large-small-large configuration in order to improve wear and impact performance for the composite (claim 18).
Claim 19: Martin teaches post processing its compacts by sintering them, so the composite it at least sinterable (section 6, paragraph 1).  
Claims 23: The structure described in claim 18.  Martin further teaches that the relative density of the particle composition is 0.8, which is a 20% porosity, and is within applicant’s claimed range(figure 1).  Furthermore, Martin teaches compacting the composites to relatively high densities of 95%, so 5% porosity (section 4).  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make a granular composition as described by Martin, since it was taught to be a useful composition to produce a desirable high packing factor (claim23).
Claim 26: As discussed above, Martin teaches particles that are 512 times larger in volume than other particles in its mixture. As discussed above in the 112 2nd rejection, the composition has an increased probability of linear arrangements of centers between three contacting particles compared to a reference composition that has a lower probability of linear arrangements of those centers.  
Response to Arguments
Applicant's arguments filed 01-15-2021 have been fully considered but they are not persuasive in view of the amended grounds of rejection necessitated by amendment.
In response to the claim amendments, the 112 rejections have been withdrawn.
The amended claim limitations have been considered above. Davies teaches the importance of some, but not completely percolative large-large particle contacts in the composite and teaches the benefits of including large-small-large particle configurations where the smaller particles contribute to the mechanical stability of the composite by teaching it produces superior mechanical properties.
Conclusion

No current claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/Primary Examiner, Art Unit 1712